DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13, in the reply filed on 09/23/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. US 2018/0115689.
Regarding claim 1, Lin teaches a method for assembling a lens assembly (para [0002]), comprising: preparing a first lens subassembly (Fig. 1E and para [0035]: G1) and a second lens subassembly (G2), the first lens subassembly (G1) comprising a first lens cylinder (120) and a first lens (Fig. 1E: the number of lenses within the lens holder 120), and the second lens subassembly (G2) comprising a second lens cylinder (110) and a second lens (Fig. 1E: the number of lens within the lens holder 110); arranging the first lens subassembly (G1) on an optical axis of the second lens subassembly (G2) to form an imaging optical system comprising the first lens and the second lens (see Fig. 1E); moving the first lens subassembly and the second lens subassembly relatively along the optical axis (para [0008], [0015], [0043]), and matching an actually measured image plane of the optical system and a target plane (para [0044]); and connecting the first lens subassembly and the second lens subassembly to fix a relative distance between the first lens subassembly and the second lens subassembly along the optical axis (para [0046]). 
Regarding claim 2, Lin teaches the method for assembling a lens assembly according to claim 1, wherein the moving the first lens subassembly and the second lens subassembly relatively along the optical axis, and matching an actually measured image plane of the optical system and a target plane comprises: moving the first lens subassembly and the second lens subassembly relatively along the optical axis (para [0047]), acquiring an actually measured field curvature of the optical system at an actually measured position, and matching the actually measured field curvature and a target field curvature (para [0044]). 
Regarding claim 11, Lin teaches the method for assembling a lens assembly according to claim 2, wherein the matching the actually measured image plane and the target plane comprises: moving the first lens subassembly and the second lens subassembly relatively along the optical axis and stopping at the actually measured position; acquiring the actually measured field curvature of the optical system at the actually measured position; and determining whether the actually measured field curvature at the current actually measured position matches the target field curvature, if yes, proceeding to the connecting the first lens subassembly and the second lens subassembly, and if not, repeating the moving the first lens subassembly and the second lens subassembly relatively along the optical axis, and the acquiring the actually measured field curvature of the optical system until the actually measured field curvature at the current actually measured position matches the target field curvature (para [0043-0046]). 
Regarding claim 13, Lin teaches the method for assembling a lens assembly according to claim 1, wherein the connecting the first lens subassembly and the second lens subassembly is performed by bonding or welding, and the welding comprises laser welding or ultrasonic welding (para [0046]). 
Allowable Subject Matter
Claims  3-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the method for assembling a lens assembly according to claim 2, wherein the actually measured field curvature is an axial deviation of the actually measured image plane at a test field of view relative to the actually measured image plane at a reference field of view. 
Regarding claim 4, the method for assembling a lens assembly according to claim 3, wherein the target field curvature is an axial deviation of the target plane at the test field of view relative to the target plane at the reference field of view. 
Regarding claim 5, the method for assembling a lens assembly according to claim 4, wherein the matching the actually measured image plane and the target plane comprises: making a difference between the actually measured field curvature and the target field curvature be in range of +/-5 .mu.m. 
Regarding claim 6, the method for assembling a lens assembly according to claim 2, wherein the target plane is a flat plane, a convex plane, a concave plane, or a wavy plane. 
Regarding claim 7, the method for assembling a lens assembly according to claim 3, further comprising: selecting at least one field of view as the test field of view. 
Regarding claim 8, the method for assembling a lens assembly according to claim 3, wherein the test field of view is in range of a 40% field of view to an 85% field of view. 
Regarding claim 9, the method for assembling a lens assembly according to claim 8, wherein the matching the actually measured image plane and the target plane comprises: selecting 2-10 fields of view as the test field of view, and making a difference between the actually measured field curvature and the target field curvature at each of the selected fields of view be in range of +/-5 .mu.m. 
Regarding claim 10, the method for assembling a lens assembly according to claim 3, wherein the matching the actually measured image plane and the target plane comprises: controlling convergence of the actually measured field curvature in at least one of a sagittal direction or a tangential direction to be within +/-5 .mu.m. 
Regarding claim 12, the method for assembling a lens assembly according to claim 11, wherein before the moving the first lens subassembly and the second lens subassembly relatively along the optical axis, the method further comprises: moving an object side target or an image side target along the optical axis to enable a clear imaging of the optical system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872